Filed with the Securities and Exchange Commission on June 28, 2007 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 286 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 287 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On June 29, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS The Osterweis Fund The Osterweis Strategic Income Fund June 29, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. THE OSTERWEIS FUND THE OSTERWEIS STRATEGIC INCOME FUND The Osterweis Fund is a no-load mutual fund that seeks to attain long-term total returns by investing primarily in common stocks.The Osterweis Strategic Income Fund is a no-load mutual fund that seeks to preserve capital and attain long-term total returns through a combination of current income and moderate capital appreciation by investing primarily in income bearing securities, including a wide range of debt and dividend-paying equity securities.Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC (each an “Adviser,” together the “Advisers”), are the investment advisers to The Osterweis Fund and The Osterweis Strategic Income Fund, respectively (each a “Fund,” together the “Funds”).Each Fund is a series of Professionally Managed Portfolios (the “Trust”).The Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment adviser with any other series. Table of Contents AN OVERVIEW OF THE FUNDS 2 PERFORMANCE 5 FEES AND EXPENSES 7 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES 8 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 10 PORTFOLIO HOLDINGS INFORMATION 11 MANAGEMENT OF THE FUNDS 12 SHAREHOLDER INFORMATION 14 PRICING 14 ACCOUNT AND TRANSACTION POLICIES 20 TOOLS TO COMBAT FREQUENT TRANSACTIONS 21 SERVICE FEES 22 DIVIDENDS AND DISTRIBUTIONS 22 TAX CONSEQUENCES 22 FINANCIAL HIGHLIGHTS 24 PRIVACY NOTICE 26 This combined Prospectus sets forth basic information about The Osterweis Fund and The Osterweis Strategic Income Fund that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is June 29, 2007. The Osterweis Funds AN OVERVIEW OF THE FUNDS WHAT ARE THE FUNDS’ The Osterweis Fund seeks to attain long-term total returns. INVESTMENT OBJECTIVES? The Osterweis Strategic Income Fund seeks to preserve capital and attain long-term total returns through a combination of current income and moderate capital appreciation. WHAT ARE THE FUNDS’ PRINCIPAL INVESTMENT STRATEGIES? The Osterweis Fund invests primarily in common stocks of companies that the Adviser believes offer superior investment value.In selecting investments, the Adviser focuses on companies that it believes to be undervalued or otherwise out-of-favor in the market, but that have attractive growth prospects. The Osterweis Strategic Income Fund invests primarily in income bearing securities, including a wide range of debt and dividend-paying equity securities.The Fund may invest a substantial portion of its assets in high yield, lower rated debt securities, including convertible securities, sometimes referred to as “junk bonds.”The Adviser will adjust the allocation of the Fund’s assets among these securities as dictated by changes in interest rates as well as the overall economic environment. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUNDS? There is the risk that you could lose money on your investment in the Funds.For example, the market in general, in which the Funds invest, may fall or the Adviser may be incorrect in its expectations about the direction or extent of market movements. 2 The Osterweis Funds The following riskscould affect the value of your investmentin The Osterweis Fund: ● Interest rates may go up which can result in lower equity valuations; ● Stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated; ● Foreign securities in the Fund’s portfolio may be less liquid and more volatile than domestic securities; and ● The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The following riskscould affect the value of your investmentin The Osterweis Strategic Income Fund: ● Interest rates may go up causing bond prices to fall; ● The issuers of fixed income securities, particularly the below investment grade securities, held by the Fund, may fail to make timely payments of interest or principal, or may stop making such payments all together; ● Stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated; ● Foreign securities in the Fund’s portfolio may be less liquid and more volatile than domestic securities; ● The value of the Fund’s shares may fluctuate more than shares of a mutual fund that invests in a broader range of issuers; and ● The Fund is non-diversified, which means that there is no restriction under the Investment Company Act of 1940 on how much the Fund may invest in the securities of a single issuer, which may expose the Fund to greater losses. ● The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. ● The Fund may invest in municipal securities that rely on the ability of an issuer to meet interest and principal payments when due. ● Because the Fund’s investments may be concentrated in a particular sector(s), it may be subject to a higher risk of loss as a result of adverse economic, business or other developments that affect such sector(s). WHO MAY WANT The Osterweis Fund may be appropriate for investors who: TO INVEST ● Are pursuing a long-term goal such as retirement; IN THE FUNDS? ● Want to add an equity investment to diversify their investment portfolio; and ● Are willing to accept higher short-term risk along with higher potential for long-term growth of capital. The Osterweis Fund may not be appropriate for investors who: ● Need regular income or stability of principal; or ● Are pursuing a short-term goal. The Osterweis Strategic Income Fund may be appropriate for investors who: ● Are pursuing a long-term goal such as retirement; ● Are seeking an above-average level of current income consistent with capital preservation; and ● Are able to tolerate the risks associated with investments in high-yield bonds and convertible securities. 3 The Osterweis Funds The Osterweis Strategic Income Fund may not be appropriate for investors who: ● Are seeking an equity investment for their portfolio; or ● Are pursuing a short-term goal. 4 The Osterweis Funds PERFORMANCE The following performance information indicates some of the risks of investing in the Funds.The information below also illustrates how each Fund’s total return has varied from year to year and the risks of investing in the Funds by showing their highest and lowest quarterly returns.The tables below illustrate each Fund’s average total return over time compared with a broad-based market index.This past performance (before and after taxes) will not necessarily continue in the future. The Osterweis Fund Calendar Year Total Returns* * The Osterweis Fund’s year-to-date return as of March 31, 2007 was 5.25%. During the period shown in the bar chart, the Fund’s highest quarterly return was 31.52% for the quarter ended December 31, 1999, and the lowest quarterly return was (16.20%) for the quarter ended September 30, 1998. Average Annual Total Returns as of December 31, 2006 The Osterweis Fund 1 Year 5 Years 10 Years Return Before Taxes 11.36% 10.95% 15.28% Return After Taxes on Distributions(1) 9.98% 10.27% 13.81% Return After Taxes on Distributions and Sale of Fund Shares(1) 9.26% 9.48% 13.15% S&P 500® Index(2) 15.79% 6.19% 8.42% (1) The after-tax returns shown below are intended to show the impact of assumed federal income taxes on an investment in The Osterweis Fund.The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher for certain figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). (2) The S&P 500® Index is an unmanaged index which is widely regarded as a standard for measuring U.S. stock market performance.It represents the 500 most widely held U.S. publicly traded companies.Index returns reflect the reinvestment of dividends, but do not reflect any deductions for fees, expenses and taxes.You cannot invest directly in an index. 5 The Osterweis Funds The Osterweis Strategic Income Fund Calendar Year Total Returns* * The Osterweis Strategic Income Fund’s year-to-date return as of March 31, 2007 was 2.34%. During the period shown in the bar chart, the Fund’s highest quarterly return was 6.21% for the quarter ended June 30, 2003, and the lowest quarterly return was (0.19%) for the quarter ended March 31, 2005. Average Annual Total Returns as of December 31, 2006 Since Inception The Osterweis Strategic Income Fund 1 Year (8/30/02) Return Before Taxes 9.99% 9.18% Return After Taxes on Distributions(1) 7.93% 6.90% Return After Taxes on Distributions and Sale of Fund Shares(1) 6.56% 6.58% Lehman Aggregate Bond Index(2) 4.33% 4.26% (1) The after-tax returns shown below are intended to show the impact of assumed federal income taxes on an investment in The Osterweis Strategic Income Fund.The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher for certain figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor. The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. (2) The Lehman Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. bond market performance.It includes all publicly issued, non-convertible, fixed-rate debt issues rated investment grade or higher by Moody’s Investors Service©, Inc.Index returns reflect the reinvestment of dividends but do not reflect any deductions for fees, expenses and taxes.You cannot invest directly in an index. 6 The Osterweis Funds FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Funds. The Osterweis Fund The Osterweis Strategic Income Fund Shareholder Fees(1) (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 0.00% 0.00% Maximum deferred sales charge (load) 0.00% 0.00% Redemption Fee (as a percentage of amount redeemed)(2) 2.00% 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees None None Other Expenses(3) 0.21% 0.41% Acquired Fund Fees and Expenses(4) 0.31% 0.40% Total Annual Fund Operating Expenses 1.52% 1.81% Expense Reduction/Reimbursement or Recapture 0.00% 0.05%(5) Net Annual Fund Operating Expenses 1.52% 1.86%(5) (1) Although no sales loads or transaction fees are charged, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged by the transfer agent. (2) The redemption fee applies only to those shares that have been held for less than 30 days.The fee is payable to the applicable Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) Other expenses include interest, custodian, transfer agency, and other customary Fund expenses and are based on the Funds’prior fiscal year. (4) The Funds are required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees that a Fund incurs from investing in the shares of other investment companies, including money market funds and other mutual funds, and business development companies (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses of the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus. Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses for The Osterweis Fund and The Osterweis Strategic Income Fund would have been 1.21% and 1.41%, respectively, and the Net Annual Operating Expenses for The Osterweis Strategic Income Fund would have been 1.46% after the fee reimbursement. (5) The Adviser has contractually agreed to reduce its fees and/or pay fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses for shares of The Osterweis Strategic Income Fund to 1.50% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example below and may continue for an indefinite period thereafter as determined by the Trust’s Board of Trustees (the “Board”).The Adviser is permitted to be reimbursed by The Osterweis Strategic Income Fund for fee reductions and/or expense payments made on behalf of the Fund in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.A reimbursement may be requested by the Adviser if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the Expense Cap.For The Osterweis Strategic Income Fund’s prior fiscal year, the Adviser was reimbursed for fees previously reduced and/or expenses reimbursed to the Fund in the amount of 0.05% of the Fund’s average daily net assets. 7 The Osterweis Funds Example This Example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in each Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that each Fund’s operating expenses (including Acquired Fund Fees and Expenses) remain the same.Please note that the one-year figure below is based on The Osterweis Strategic Income Fund’s net expenses after giving effect to the reimbursement provision in the expense limitation agreement described above.Although your actual costs may be higher or lower, under the assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years The Osterweis Fund $155 $480 $829 $1,813 The Osterweis Strategic Income Fund $189 $585 $1,006 $2,180 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES Each Fund has its own investment objectives and strategies.The objectives and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Board without shareholder approval.If a Fund changes its investment objective or strategies, it will provide a 60-day notice to shareholders in advance of the change. The Osterweis Fund The investment objective of the Fundis to attain long-term total returns.Long-term total returns consist of growth of capital and current income. The Fund emphasizes the purchase of common stocks of companies that the Adviser believes offer superior investment value.The Adviser focuses on the securities of companies that it believes to be undervalued or otherwise out-of-favor in the market.The stock prices of such companies may be depressed by visible near-term problems and may not reflect the companies’ long-term prospects.The Adviser places particular emphasis on the analysis of a company’s ability to generate cash and its management’s deployment of this cash and on a company’s longer-term growth prospects. The Adviser also seeks under-researched, high-growth situations that it believes can be purchased at modest valuations as well as companies with substantial unrecognized assets and improving earnings prospects.As such companies achieve greater visibility and their stocks are accorded valuations more in line with the growth rates, the Adviser is inclined to regard them as candidates for sale, in order to reduce the risk of future earnings disappointments. The Fund may also invest in convertible securities and up to 20% of its assets in equity securities of foreign issuers and/or depositary receipts that are traded on domestic or foreign exchanges and that evidence ownership of foreign equity securities. The Osterweis Strategic Income Fund The investment objective of the Fund is to preserve capital and attain long-term total returns through a combination of current income and moderate capital appreciation. The Fund invests its assets across a broad spectrum of predominantly income-producing debt and equity securities.This includes, but is not limited to domestic high-yield (higher-risk, fixed income securities), convertible bonds, investment grade corporate debt, U.S. government and agency obligations, U.S. dollar denominated foreign debt, preferred stock and dividend-paying common stock.Some of the above may be accompanied by a warrant, which is a right to acquire the issuer’s stock at a pre-determined price.The Fund may also invest in zero-coupon U.S. government debt, zero-coupon corporate debt and money market instruments.From time to time, the Fund may allocate up to 100% of its assets to one or more of the above security types.Over time, the relative performance of these disparate security types has not shown a high correlation.There are periods of time when it has been advantageous to overweight one or more asset classes over another (i.e. non-investment grade bonds vs. government obligations).This allocation, as well as the Fund’s allocation among various fixed-income securities, will be made on the basis of the portfolio managers’ assessment of global opportunities for high income and high investment return considered against the risk of each type of investment. 8 The Osterweis Funds The Fund will at times be invested in fixed-income securities with varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade), while at other times the Fund may emphasize one particular maturity or credit quality.The terms “investment grade” and “non-investment grade” refer to the credit quality of fixed-income securities as established by a recognized rating agency, such as Standard & Poor’s® or Moody’s Investors Service©, Inc.In selecting securities for the Fund’s portfolio, however, the Adviser will not rely exclusively on the ratings assigned by ratings agencies, but will perform its own independent investment analysis to evaluate the creditworthiness of the issuer.In such instance, the Adviser would consider a variety of factors, including the issuer’s experience and managerial strength, its sensitivity to economic conditions and its current and expected future financial condition. A fixed-income security represents an obligation of an issuer to repay a loan of money to it and generally provides for the payment of interest.These include bonds, notes and debentures.The Fund may invest in senior and subordinated debt securities.Subordinated debt is riskier because its holder will be paid only after the holders of senior debt securities are paid.The Fund may invest in “zero-coupon bonds,” which are debt securities that typically pay interest only at maturity rather than periodically during the life of the security and are issued at a significant discount from their principal amount. Under normal market conditions, however, the Fund will invest a substantial portion of its assets in high-yield, lower rated debt securities, including convertible securities.Lower rated securities generally pay higher yields than more highly rated securities to compensate investors for the increased risk.The Fund seeks to invest in securities offering the highest yield and expected total return without taking on an excessive amount of risk.In fact, the Fund may at times invest up to 100% of its total assets in debt securities that are rated below investment grade, sometimes referred to as “junk bonds.”At other times, the Fund may choose to invest up to 100% of its total assets in government obligations and other investment grade securities.High-yield debt issuers include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout and firms with heavy debt loads. The Adviser takes a strategic approach to investing, seeking to control risk through credit analysis, economic analysis, interest rate forecasts and review of sector trends, and is not constrained by any particular style of investing.The Adviser uses a research driven model that relies on in-depth industry expertise and uses both quantitative and qualitative analysis to evaluate companies.As a “bottom-up” investor, the Adviser focuses primarily on individual securities.The Adviser will sell a security when appropriate and consistent with the Fund’s investment objectives and policies or when conditions affecting relevant markets, particular industries or individual issues warrant such action, regardless of the effect on the Fund’s portfolio turnover rate. Master Limited Partnerships (“MLPs”) Each Fund may invest up to 10% of its net assets in publicly-traded MLPs.MLPs are businesses organized as limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their cash flow in distributions.This pass through creates passive income or losses, along with dividend and investment income. The MLPs the Funds may purchase are comprised of a general partner (the “GP”) and multiple limited partners (the “LP Holders”). The GP is responsible for the operations and the maintenance of the partnership’s businesses, while the LP Holders assume economic risk up their level of investment.Typically, the GP has a 1% to 2% investment in the MLP, but can extract a higher percentage of the partnership’s profits as the MLP’s distributions increase.This serves as an incentive to the GP to grow the partnership’s distributions. 9 The Osterweis Funds Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of a “floating” rate debt.As such, a significant upward swing in interest rates would also drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. Temporary or Cash Investments Under normal market conditions, the Funds will invest according to their principal investment strategies noted above.However, each Fund may temporarily depart from its principal investment strategies, and make short-term investments in cash, cash equivalents, short-term debt securities and money market instruments in response to adverse market, economic or political conditions.As a result, to the extent a Fund make such “defensive investments,” a Fund may not achieve its investment objective.For longer periods of time, a Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not realize as significant a gain it would otherwise have had if it was more fully invested.To the extent a Fund invests in a money market fund for its cash position, there will be some duplication of expenses because a Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. PRINCIPAL RISKS OF INVESTING IN THE FUNDS The principal risks that may adversely affect a Fund’s net asset value (“NAV”) or total return have previously been summarized under “An Overview of the Funds.”These risks are discussed in more detail below. General Market Risk. Both Funds are subject to general market risk.General market risk is the risk that the market value of a security may fluctuate; sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than its worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Management Risk. Management risk describes a Fund’s ability to meet its investment objective based on the Advisers’ success or failure at implementing investment strategies for the Funds.The value of your investment is subject to the effectiveness of the Advisers’ research, analysis and selection of portfolio securities, in addition to asset allocation among portfolio securities.If the Advisers’ investment strategies do not produce the expected results, your investment could be diminished or even lost. Small Capitalization Risk. A Fund may wish to take advantage of attractive investment opportunities of start-up companies or companies with small and medium size market capitalization.Such companies are subject to certain risks such as narrower markets, fewer products or services to offer and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile, and they face a greater risk of business failure, which could increase the volatility and risk of loss of a Fund’s assets. Foreign Investment Risk. A Fund’s investments in foreign securities involve risks relating to adverse political, social and economic developments abroad.Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S. companies, and there may be less public information about their operations.Foreign markets may also be less liquid and more volatile than U.S. markets.Rapid increases in money supply may result in speculative investing, contributing to volatility.Foreign markets may offer less protection to investors.Enforcing legal rights may be difficult, costly and slow.There may be special problems enforcing claims against foreign governments. 10 The Osterweis Funds In addition, The Osterweis Strategic Income Fund is also subject to the following principal risks: Interest Rate Risk. The market values of fixed income securities are inversely related to actual changes in interest rates.When interest rates rise, the market value of the Fund’s fixed-income securities may decrease.If this occurs, the Fund’s NAV may also decrease.Moreover, the longer the maturity of a security, the greater the impact an interest rate change could have on the market value of the security. Credit Risk. If issuers of fixed income securities in which the Fund invests experience unanticipated financial problems, the issue is likely to decline in value.In addition, the Fund is subject to the risk that the issuer of a fixed income security will fail to make timely payments of interest or principal, or may stop making such payments altogether. High-Yield Securities Risk. Fixed-income securities receiving the lowest investment grade rating may have speculative characteristics and compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High-yield, high-risk and lower-rated securities are subject to additional risk factors, such as increased possibility of default, decreased liquidity and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding. Municipal Securities Risk. The Fund may have a portion of its assets invested in various municipal securities that depend on the ability of the issuers of the municipal securities to continue to meet their obligations for the payment of interest and principal when due.Any adverse economic conditions or developments affecting the states or municipalities that issue the municipal securities in which the Fund invests could negatively impact the Fund. Sector Concentration Risk. Because issuers of lower-rated bonds tend to be heavily represented in particular sectors, the Fund, from time to time, may have concentrated positions in one or more sectors subjecting the Fund to sector concentration risk.This is the risk that the Fund is subject to greater risk of loss as a result of adverse economic, business or other developments than if its investments were diversified across different industry sectors.Sectors possess particular risks that may not affect other sectors.The Adviser’s judgment about which sectors offer the greatest potential for financial reward consistent with the Fund’s objective will change over time, and the Fund may concentrate its investments in any number of different sectors. Non-Diversification Risk.The Fund is non-diversified, which means that there is no restriction under the Investment Company Act of 1940 on how much the Fund may invest in the securities of an issuer.As a result, the Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Fund is tied more closely to the adverse economic, political or regulatory developments affecting that issuer.The Fund has a policy that with respect to 50% of its assets, it may make larger investments in individual companies than a fund that is diversified. PORTFOLIO HOLDINGS INFORMATION The Funds’ portfolio holdings are disclosed within 60 days of the end of each period covered by the Annual and Semi-Annual Report to shareholders, and in quarterly holdings reports on Form N-Q.In addition, the Funds disclose their complete calendar quarter-end portfolio holdings and certain other portfolio characteristics on the Funds’ website at www.osterweis.com within 10 business days after the calendar quarter-end. The calendar quarter-end portfolio holdings for the Funds will remain posted on the website until updated or replaced by required regulatory filings with the SEC.Portfolio holdings information posted on the Funds’ website may be separately provided to any person commencing the day after it is first published on the website. A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). 11 The Osterweis Funds MANAGEMENT OF THE FUNDS Investment Advisers Osterweis Capital Management, Inc. is the investment adviser to The Osterweis Fund and has provided investment advisory services to individual and institutional accounts since 1983.Osterweis Capital Management, LLC is the investment adviser to The Osterweis Strategic Income Fund and has provided investment advisory services to individual and institutional accounts since 1997.As of March 31, 2007, the Advisers had combined assets under management of approximately $3.32 billion. The Advisers are affiliated entities whose address is One Maritime Plaza, Suite 800, San Francisco, California 94111.The Advisers provide the Funds with advice on buying and selling securities.The Advisers also furnish the Funds with office space and certain administrative services and provide most of the personnel needed by the Funds.For its services, each Fund pays its Adviser a management fee, calculated daily and payable monthly, equal to 1.00% of its average daily net assets.For the fiscal year ended March 31, 2007, Osterweis Capital Management, Inc. received advisory fees of 1.00% of The Osterweis Fund’s average daily net assets.For the fiscal year ended March 31, 2007, Osterweis Capital Management, LLC received advisory fees of 1.00% of The Osterweis Strategic Income Fund’s average daily net assets.In addition, for the fiscal year ended March 31, 2007, The Osterweis Strategic Income Fund reimbursed the Adviser for fees previously reduced and/or expenses reimbursed by the Adviser to the Fund in the amount of 0.05% of the Fund’s average daily net assets pursuant to expense limitation and reimbursement arrangements between the Fund and the Adviser. A discussion regarding the basis for the Board’s approval of each Fund’s investment advisory agreement with its respective Adviser is available in the Funds’ Semi-Annual Report to shareholders for the period ended September 30. The Adviser has contractually agreed to reduce its fees and/or pay expenses of The Osterweis Strategic Income Fund to ensure that the Net Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) will not exceed 1.50% of the Fund’s average daily net assets.Any reduction in advisory fees or payment of expenses made by the Adviser is subject to reimbursement by The Osterweis Strategic Income Fund if requested by the Adviser, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested if the aggregate amount actually paid by The Osterweis Strategic Income Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.The Osterweis Strategic Income Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses. Portfolio Managers The Osterweis Fund.An investment team is responsible for the day-to-day management of The Osterweis Fund.The members of the investment team include:John S. Osterweis, Matthew K. Berler, Stephen P. Moore, Michael R. Hughes, and Alexander (Sasha) Kovriga.Decisions regarding the Fund’s investments are made by majority agreement of the members of the investment team, with Mr. Osterweis overseeing the investment team. Mr. John S. Osterweis has served as President, Chief Investment Officer, and Director of Osterweis Capital Management, Inc. since April 1983 and President, Chief Investment Officer and Director of Osterweis Capital Management, LLC since March 1997.Mr. Osterweis has been the lead portfolio manager of The Osterweis Fund since the Fund’s inception.Mr. Osterweis has over thirty years of securities analysis and portfolio management experience, twenty-three of which have been with Osterweis Capital Management, Inc.Mr. Osterweis earned a B.A. from Bowdoin College and an M.B.A. from Stanford Graduate School of Business. 12 The Osterweis Funds Mr. Matthew K. Berler has served as First Executive Vice President and Portfolio Manger of Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC since February of 2002, and is a portfolio manager of The Osterweis Fund.Prior to working at the Advisers, Mr. Berler served as a Managing Director at Morgan Stanley from March 1994 to February of 2003.He was Vice President at Donaldson, Lufkin & Jennette from August 1987 to March of 1994.Mr. Berler earned an A.B. from Cornell University and an M.B.A. from the Harvard School of Business. Mr. Stephen P. Moore has served as a Vice President and Portfolio Manager of Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC since October of 2003, and is a portfolio manager of The Osterweis Fund.Prior to working at the Advisers, Mr. Moore served as a Vice President at Capital Research Company from July 1994 to October of 2003 where he was responsible for portfolio management and conducting equity research.Mr. Moore earned a B.S. from Stanford University and an M.B.A from the University of Texas-Austin. Mr. Michael R. Hughes has served as a Vice President and Portfolio Manager of Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC since March of 2005, and is a portfolio manager of The Osterweis Fund.Prior to working at the Advisers, Mr. Hughes served as a Vice President at Merrill Lynch from 1989 to February of 2005 where he served as a senior analyst.Mr. Hughes earned an A.B. from the University of California, Berkeley. Mr. Alexander (Sasha) Kovriga has served as a Vice President and Portfolio Manager of Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC since September of 2002, and is a portfolio manager of The Osterweis Fund.Prior to working at the Advisers, Mr. Kovriga was a strategy Consultant at Monitor Group in Cambridge, MA.From 1997 to 2000, he worked on projects in a variety of industries ranging from consumer products to pharmaceuticals.Mr. Kovriga earned a B.A. from Brandeis University, an M.A. from the University of Massachusetts and an M.B.A from the Harvard School of Business. The Osterweis Strategic Income Fund.An investment team is responsible for the day-to-day management of The Osterweis Strategic Income Fund.The members of the investment team include:Carl P. Kaufman and Gregory S. Hermanski.Decisions regarding the Fund’s investments are made by an agreement of the members of the investment team, with Mr. Kaufman overseeing the investment team. Mr. Carl P. Kaufman has served as Vice President and Portfolio Manager for Osterweis Capital Management, LLC and Osterweis Capital Management, Inc. since May 2002.Mr. Kaufman has been the lead portfolio manager of The Osterweis Strategic Income Fund since the Fund’s inception.Prior to working at the Advisers, Mr. Kaufman worked for Robertson, Stephens and Co., a financial services company, from May 1999 to April 2002.Prior to that, Mr. Kaufman worked for 19 years at Merrill Lynch, where he specialized in convertible and equity securities sales and trading.Mr. Kaufman earned a B.A. from Harvard University. Gregory S. Hermanski has served as a Vice President and Portfolio Manager of Osterweis Capital Management, LLC and Osterweis Capital Management, Inc. since May of 2002, and is a portfolio manager of The Osterweis Strategic Income Fund.Prior to working at the Advisers, Mr. Hermanski served as a Vice President at Robertson, Stephens and Co. from August 2000 to May of 2002, where he was in charge of convertible bond research.He also served as a Research Analyst at Imperial Capital, LLC from April 1998 to April 2000, and as a Valuation Consultant from August 1995 to March 1998.Mr. Hermanski earned a B.A. from the University of California, Los Angeles. The SAI provides additional information on the portfolio managers’ compensation, other accounts they manage and their ownership of shares of the Funds. 13 The Osterweis Funds SHAREHOLDER INFORMATION PRICING Pricing of Fund Shares Shares of a Fund are sold at net asset value per share (“NAV”).The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all expenses and liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S. Bancorp Fund Services, LLC (“USBFS”), the Funds’ transfer agent, or an authorized financial intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The Funds do not determine the NAV of their shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in their portfolio securities on such days to materially affect the NAV per share).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, a Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. How to Purchase Shares To open an account for each Fund, you must make a minimum initial investment as indicated below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts $5,000 $500* Retirement, Tax-Deferred and UGMA/UTMA Accounts $1,500 $500* * After you have opened a Fund account, you may also make automatic subsequent investments with $250 or more through the Automatic Investment Plan.For retirement and tax-deferred accounts (IRAs, SEP-IRAs, 401(k) accounts, pension and profit sharing plans) and Uniform Gifts to Minors Act or Uniform Transfers to Minors Act accounts (“UGMA/UTMA Accounts”), etc., a minimum initial investment of $1,500 is required.To add to existing accounts, each Fund requires a minimum investment of $500 for all accounts, or $250 for additions made through the Fund’s Automatic Investment Plan. 14 The Osterweis Funds Shares are purchased at the NAV next determined after USBFS receives your order in proper form. You may purchase shares by completing an Account Application. Your order will not be accepted until the completed Account Application is received by USBFS.Each initial purchase must be preceded by or accompanied by a completed Account Application.All investments must be made in U.S. dollars drawn on a domestic financial institution.The Funds will not accept payment in cash, money orders or cashier’s checks, unless the cashier’s check is in excess of $10,000.Also to prevent check fraud, the Funds will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of Fund shares.The Funds are unable to accept post dated checks, post dated on-line bill pay checks or any conditional order or payment.If your payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Funds as a result.The Funds do not issue share certificates.The Funds reserve the right to reject any purchase in whole or in part.These minimums can be changed or waived by the Advisers at any time. If we do not have a reasonable belief of the identity of a shareholder, the Account Application will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Patriot Act The USA PATRIOT Act of 2001 requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new Account Application, you will be required to supply the Funds your full name, date of birth, social security number and permanent street address to assist the Funds in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Funds may temporarily limit additional share purchases.In addition, the Funds may limit additional share purchases or close an account if they are unable to verify a shareholder’s identity.As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. By Mail.Initial Investment.If you are making an initial investment in the Funds, and wish to purchase shares by mail, simply complete and sign the enclosed Account Applicationand mail it with a check made payable to “The Osterweis Funds, [Name of Fund]” to: Regular Mail The Osterweis Funds [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery The Osterweis Funds [Name of Fund] c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202 NOTE:The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Subsequent Investment.If you are making a subsequent purchase, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to “The Osterweis Funds, [Name of Fund]” in the envelope provided with your statement or to the address noted above.You should write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. 15 The Osterweis Funds By Wire.Initial Investment.If you are making your initial investment in the Funds, before you wire funds, please contact USBFS at (866) 236-0050 to make arrangements with a telephone service representative to submit your completed Account Application via mail, overnight delivery or facsimile.Upon receipt of your completed Account Application, USBFS will establish an account for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given.Prior to sending the wire, please call USBFS at (866) 236-0050 to advise of your wire and to ensure proper credit upon receipt.Your bank must include both the name of the Fund you are purchasing and your name so that your wire can be correctly applied. Subsequent Investment.If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, you should be sure to notify USBFS at (866) 236-0050 to advise of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.It is essential that your bank include complete information about your account in all wire instructions.Your bank may charge you a fee for sending a wire to the Fund. Your bank should transmit funds by wire to: U.S. Bank, National Association 777 East Wisconsin Ave. Milwaukee, WI 53202 ABA Routing #075000022 Credit: U.S. Bancorp Fund Services, LLC DDA #112-952-137 Further Credit: The Osterweis Funds, [Name of Fund] (shareholder name and account number) Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.Neither the Funds nor U.S. Bank, N.A, the Funds’ custodian, is responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. If you have questions about how to invest by wire, you may call USBFS. By Telephone.Subsequent Investment.After your account is established, investors may purchase additional shares of a Fund, by calling USBFS at (866) 236-0050.You are automatically granted telephone purchase privileges unless you decline this privilege on the Account Application.Telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Each telephone purchase order must be a minimum of $500.Your shares will be purchased at the NAV calculated on the day of your purchase order, provided that your order is received prior to 4:00 p.m. Eastern time.For security reasons, requests by telephone may be recorded. Through the Internet.Subsequent Investment.After your account is established, you may set up a PIN number by logging onto www.osterweis.com.This will enable you to purchase shares by having the purchase amount deducted from the bank account on record with USBFS by electronic funds transfer via the ACH network.Please make sure that your fund account is set up with bank account instructions and that your bank is an ACH member.You will have the option of setting up an Internet account unless you decline the telephone purchase privileges on the Account Application. Through a Financial Intermediary.You may buy and sell shares of a Fund through certain brokers and their agents (collectively, “Financial Intermediaries”) that have made arrangements with that Fund to sell its shares.When you place your order with such Financial Intermediaries, your order is treated as if you had placed it directly with USBFS, and you will pay or receive the next NAV calculated by a Fund.The Financial Intermediary holds your shares in an omnibus account in the Financial Intermediary’s name, and the Financial Intermediary maintains your individual ownership records.A Fund may pay the Financial Intermediary for maintaining these records as well as providing other shareholder services. Financial intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.The Financial Intermediary is responsible for processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions and ensuring that you receive copies of the Funds’ prospectus. The Funds may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries are authorized to accept your order on behalf of the Funds.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for unrestricted business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. 16 The Osterweis Funds By Payment In-Kind.In addition to cash purchases, each Fund may, at its discretion, accept the purchase of Fund shares with a payment “in-kind” in the form of shares of stock, bonds or other securities.Generally, any securities used to buy Fund shares must be readily marketable, their acquisition consistent with a Fund’s objective and otherwise acceptable to the Adviser.If you purchase Fund shares in this manner, you will realize a capital gain or loss for federal income tax purposes on each security tendered. Automatic Investment Plan.For your convenience, the Funds offer an Automatic Investment Plan (“AIP”).Under the AIP, after your initial minimum investment, you authorize a Fund to withdraw automatically from your personal checking account each month the amount that you wish to invest, with a minimum investment of $250.In order to participate in the AIP, your bank or financial institution must be a member of the ACH network.If you wish to enroll in the AIP, please complete the “Automatic Investment Plan” section in the Account Application or call USBFS at (866) 236-0050.A Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying USBFS five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. The AIP is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call (866) 236-0050 for additional information regarding the Funds’
